Citation Nr: 0813641	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-34 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus, type II, and, if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to June 
1962; apparently had active duty for training from August 5 
to 19, 1962; and then served on active duty from March 1963 
to June 1971, when he retired with 20 years and 1 month of 
active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran was originally denied service connection for 
diabetes mellitus, type II, in a December 1971 rating 
decision.  Subsequent claims were denied in October 1999 and 
July 2002 rating decisions. 

In October 2007 the Board remanded this case for a hearing, 
at the veteran's request.  The veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO in January 2008; a transcript is of record.


FINDINGS OF FACT

1.  The RO's July 2002 rating decision was not appealed by 
the veteran and is therefore final.

2.  The evidence added to the record since the July 2002 
rating decision does bear directly and substantially upon the 
issue of service connection for diabetes mellitus, type II.  
In addition, it raises a reasonable possibility of 
substantiating the claim, and is, by itself or in conjunction 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
this issue, warranting reopening of the previously denied 
claim.

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran served in 
the Republic of Vietnam during the Vietnam Era.
4.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
diabetes mellitus is related to the veteran's active military 
service.


CONCLUSION OF LAW

1.  Evidence submitted since the July 2002 rating decision 
wherein the RO denied service connection for diabetes 
mellitus, type II, is new and material; thus, the claim may 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  The veteran's diabetes mellitus, type II, was not 
incurred in or aggravated by service, nor is it presumed to 
have been incurred therein, to include as a result of 
in-service exposure to Agent Orange or other herbicide 
agents.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a veteran before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  If, however, VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In September 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the September 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the February 2005 
rating decision, August 2005 SOC, and August 2007 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 
60-day periods in which to submit more evidence.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that the RO provided the information 
required by Dingess by letter in March 2006.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the August 2005 SOC.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The 
governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

III.  New and Material Evidence to Reopen the Claim

As noted, the RO most recently (before the present request to 
reopen) denied service connection for diabetes mellitus, type 
II, in a rating decision dated July 2002, and that decision 
is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; see 
also Evans, 9 Vet. App. at 285.  At that time, the RO noted 
that, although the veteran reported having served in Vietnam 
during the Vietnam Era as part of a secret mission, his 
service records did not show that he ever served in Vietnam.   
In order to reopen the claim, new and material evidence must 
have been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Summarizing the evidence of record at the time of the July 
2002 rating decision, the veteran's service medical records 
(SMRs) show that in November 1968 his fasting blood sugar was 
90 mg%, with a two-hour postprandial of 88 mg%.  In April 
1969 he was diagnosed with hyperglycemia, and he had fasting 
blood sugar of 147.  An October 1970 Medical Evaluation Board 
(MEB) decision found that the veteran's hyperglycemia was 
related to his severe obesity.  A glucose tolerance test done 
at the request of the MEB showed fasting blood sugar of 103 
mg% with no urine specimen, one-half-hour blood sugar of 174 
mg% with no urine specimen, one-hour blood sugar of 106 mg% 
with no urine specimen, two-hour blood sugar of 72 mg% with 
the urine negative, and three-hour blood sugar of 67 mg% with 
the urine negative.  An October 1971 blood sugar test was 
negative.  

At a June 1996 VA examination it was noted that the veteran 
did not have diabetes.  He complained of blurred vision at 
December 1997 VAMC treatment.  In early January 1998 his 
glucose was 289, and he was diagnosed with diabetes mellitus.  
He was found to have mild peripheral neuropathy, thought most 
likely secondary to diabetes mellitus, at a July 1998 VA 
examination.  He was diagnosed with diabetes, poorly 
controlled, during an August 2000 hospitalization at the 
Tucson VA Medical Center (VAMC).  He was shown how to check 
his blood sugar and use insulin to control it.  August 2001 
outpatient Tucson VAMC treatment notes state that in 1968 the 
veteran was exposed to Agent Orange while in Vietnam on a 30-
day secret mission, and that the veteran was known to have 
diabetes when he was processed out of the military in 1972.  
The veteran had a diabetic foot examination in February 2002, 
and his sensations were intact. 

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, the Board 
notes that he had a VA examination in October 2004 for 
diabetes, at which the examiner reviewed the claims file.  
The examination notes list October 1970 as the date of onset 
of the veteran's diabetes, based upon the test results 
showing a fasting glucose level of 147.  However, the 
examination notes also state that the veteran was given the 
diagnosis of hyperglycemia based upon the finding of fasting 
glucose of 147.  He was diagnosed at the October 2004 
examination with diabetes mellitus with poor control.

The veteran had another VA examination in April 2006, at 
which the examiner reviewed his claims file.  The examiner 
noted that the record showed that diabetes had not been 
diagnosed until December 1997.  The examiner's opinion in 
this regard was based upon review of the veteran's records, 
showing that, in 1995, the veteran's hemoglobin A1c was 4.5 
percent, which the examiner felt implied "overall very 
normal glucose levels - certainly not consistent with 
diabetes."  In addition, the examiner noted that a glucose 
tolerance test following the one in which the veteran had a 
147 reading was completely within normal limits and did not 
reach the level considered to signify increased risk for 
normal development of diabetes.  Therefore, the examiner 
opined that it was not "at least as likely than not" that 
the current diabetes is related to the Medical Evaluation 
Board findings of prior fasting blood sugar of 147 and 
hyperglycemia.

The Board views this evidence as being new and material 
because, when presumed credible, it contributes to a more 
complete picture of the origins of the veteran's diabetes 
mellitus, type II.  Therefore, it bears directly and 
substantially upon the specific matter under consideration 
and is so significant as to warrant reconsideration of the 
merits of the claim on appeal.  See Hodge, supra.  Thus, this 
evidence is new and material, and we may reopen the 
appellant's claim of entitlement to service connection 
diabetes mellitus, type II.

III.  Service Connection

As discussed above, the veteran would be awarded service 
connection for his diabetes mellitus, type II, on a 
presumptive basis if it was shown that he served in Vietnam 
during the Vietnam Era, even though the disorder is not shown 
to have been manifested until some years after service.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 3.309(e). 

The veteran testified at his January 2008 hearing that he 
served in Vietnam during the Vietnam Era for three days on a 
mission for the United States Air Force Security Service 
(USAFSS).  However, when asked by the undersigned to provide 
details sufficient to obtain confirmatory evidence from the 
service department, the veteran replied that, due to an oath 
of secrecy that he took regarding his work for the USAFSS, he 
is unable to provide any additional information.  Thus, VA 
(including the Board) has no means of securing any records of 
the veteran's self-described presence in Vietnam.  The only 
other pertinent account in the record is the veteran's 
statement at the Tucson VAMC, mentioned above, that he was in 
Vietnam for 30 days in 1968 on a mission for the USAFSS.  

Unfortunately, service connection for diabetes mellitus, type 
II cannot be granted on a presumptive basis because the 
veteran's service records that are associated with the claims 
file do not indicate that he served in Vietnam during the 
Vietnam Era.  The veteran has not provided enough specific 
information to verify that he served in Vietnam.  Under the 
VCAA, VA is required to obtain relevant records from any 
Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.156, 
3.159.  "In the case of records requested to corroborate a 
claimed stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records."  38 C.F.R. 
§ 3.159(c)(2)(i).

The Board acknowledges the veteran's accounts of his service 
in Vietnam.  We respect his right to make those assertions, 
but VA is duty-bound to accept such an allegation only when 
there is verification or corroboration by military records or 
other official evidence.  The veteran's accounts of his 
service in Vietnam are not verifiable without greater 
specificity, and he has not furnished specific dates, places, 
or names of participants for those incidents that could be 
verified.  Therefore, the veteran's statements are not 
sufficient to establish that he served in Vietnam, and his 
diabetes mellitus cannot be found to be service connected on 
a presumptive basis due to exposure to Agent Orange or other 
herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6); 3.309(e).

Under the law, the veteran could be granted service 
connection for diabetes mellitus, type II, on a direct basis 
if it were shown that it was incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  
As discussed above, he was diagnosed with hyperglycemia while 
in service after test results showed a fasting blood sugar of 
147, and a subsequent glucose test in October 1971 was 
negative.  The SMRs do not indicate any diagnosis of, or 
treatment for, diabetes mellitus.  

Tucson VAMC treatment notes from September 2001 state that 
the veteran was known to have diabetes when he was processed 
out of the military in 1972.  However, there is no indication 
that the treating provider was aware of this from anything 
other than the veteran's own account.  It has been held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).  
Therefore, the Board finds that the September 2001 treatment 
notes stating that the veteran was known to have diabetes 
mellitus when discharged from the military are of no 
probative value.

The veteran was specifically noted to not have diabetes at a 
June 1996 VA examination, and his treatment records do not 
show a diagnosis of diabetes until December 1997 or January 
1998.  At his VA examination for diabetes in October 2004, 
October 1970 was found to be the date of onset of the 
veteran's diabetes based upon the test results showing a 
fasting glucose of 147.  However, the examination notes also 
state that the veteran was given the diagnosis of 
hyperglycemia based upon the same test results.  The veteran 
was diagnosed at the examination with diabetes mellitus with 
poor control.

At an April 2006 VA examination, the examiner noted that the 
veteran's records showed that he was not diagnosed with 
diabetes until December 1997.  In 1995 the veteran's 
hemoglobin A1c was 4.5 percent, which the examiner felt was 
not consistent with a diagnosis of diabetes mellitus.  In 
addition, the examiner noted that a glucose tolerance test 
following the one in which the veteran's glucose was at 147 
was completely within normal limits and did not reach the 
level considered to signify increased risk for normal 
development of diabetes.  Therefore, the examiner opined that 
it is not likely that the veteran's current diabetes is 
related to the MEB findings of prior fasting blood sugar of 
147 and hyperglycemia.

We recognize the sincerity of the veteran's belief that his 
type II diabetes mellitus is service connected.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, diabetes 
mellitus, type II, requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

After careful consideration, the Board finds that the 
evidence preponderates against the veteran's claim of 
entitlement to service connection for diabetes mellitus, type 
II.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for diabetes mellitus, type II, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


